Citation Nr: 1030625	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of prostate 
cancer, claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for residuals of bladder 
cancer, claimed as due to exposure to ionizing radiation.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to August 1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision rendered by the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the pendency of the appeal, the Veteran's 
claims file was transferred to the St. Petersburg, Florida RO.  

In July 2010, the appellant and his spouse testified during a 
hearing held before the undersigned at the RO.  A transcript of 
the proceeding is of record.  At the conclusion of the hearing 
the Board left the record open for a period of 60 days, or until 
September 14, 2010, to allow the appellant to obtain and submit 
additional medical evidence.  However, in light of the Board's 
favorable disposition of this matter, there is no prejudice in 
the Board's issuance of this decision prior to the expiration of 
the 60-day period.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the 
appeal, the Board received a request from the appellant to 
withdraw the appeal of the issue of entitlement to service 
connection for residuals of prostate cancer.  

2.  The Veteran's active service involved official military 
duties within 10 miles of the city limits of Nagasaki, Japan, to 
support duties coincident with the occupation of Nagasaki, Japan.  

3.  The Veteran is a radiation-exposed Veteran and has current 
residuals of bladder cancer that are presumptively related to 
official military duties in Nagasaki, Japan from February to 
March, 1946.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in regard 
to the issue of entitlement to service connection for residuals 
of prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for residuals of bladder cancer, 
as due to exposure to ionizing radiation, have been met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38  C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Prostate Cancer

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

As noted, in July 2010, the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  During the 
hearing, the Veteran indicated his desire to withdraw the issue 
of entitlement to service connection for residuals of prostate 
cancer.  

Therefore, as the appellant has withdrawn the appeal of this 
issue, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II.  Service Connection for Residuals of Bladder Cancer

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his or 
her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In this 
case, by a letter of May 2007, the RO generally advised the 
appellant of the criteria for claims for service connection for 
residuals of bladder cancer, claimed as due to exposure to 
ionizing radiation, and provided an opportunity to submit any 
evidence pertinent to the claim.  However, in view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating the claim.

B.  Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be granted for certain chronic 
diseases, including malignant tumors, if manifested to a 
compensable degree within one year following discharge from 
active military service.  38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for a disability claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods.  See Hilkert v. West, 12 Vet. App. 
145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, direct service 
connection may be established under 38 C.F.R. § 3.303(d) by 
showing that the disease or malady was incurred during or 
aggravated by service.  Third, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a "radiogenic disease."  See 38 C.F.R. 
§ 3.311(b)(2),(4) (2008).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 38 
U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The 
term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" means onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation 
of Hiroshima or Nagasaki during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain presence on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee; or certain service before January 1, 1974, on Amchitka 
Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002)(emphasis 
added).  

The term "occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within ten miles 
of the city limits of either Hiroshima or Nagasaki, Japan, which 
were required to perform or support military occupation 
functions, such as occupation of territory, control of 
population, stabilization of the Government, demilitarization of 
the Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).  

In this matter, private hospital records, dated in 1989, reveal 
that the Veteran was diagnosed with bladder cancer.  Among the 
cancers that are presumptively service connected specific to 
radiation-exposed veterans are "cancers of the urinary tract."  
38 C.F.R. § 3.309(d)(2)(xv).  A Note to that regulation indicates 
that the term "urinary tract" includes the urinary bladder.  
Hence, the Veteran has a disability that is presumptively linked 
with radiation-exposed veterans.  

During the hearing before the undersigned, the Veteran described 
the current residuals of bladder cancer, including nocturnal 
urinary frequency and leakage necessitating the usage of 
absorbent materials and special clothing.  The Veteran is 
competent to describe the symptoms he experiences and his 
credible testimony establishes a current disability based on 
residuals of bladder cancer.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition").  

Thus, the remaining question is whether the Veteran is a 
"radiation-exposed veteran."  In support of his contention that 
he was a radiation-exposed Veteran, the Veteran testified that he 
served aboard the U.S.S. Typhon.  While his initial duties 
involved electrical work, he testified that he was trained and 
served as a coxswain third-class, and was responsible for 
delivering and receiving supplies on a small landing craft.  He 
stated that the U.S.S. Typhon docked in Nagasaki and delivered 
parts to the Mitsubishi shipyard.  (See Hearing Transcript at 8.)  
During these frequent visits, he described going ashore.  He also 
described personally visiting the epicenter of the atomic bomb 
blast while on liberty.  (As an aside, the Board notes, that the 
alleged personal visit to the blast epicenter, as it was taken on 
his own time, would not fall under the definition of "official 
duties" warranting application of the presumptive provisions of 
38 U.S.C.A. § 1112 or 38 C.F.R. § 3.309.) 

The Veteran's descriptions of his service history are consistent 
with the history contained in the available service records and 
in other public records.  The Veteran's service records note his 
service aboard the U.S.S. Typhon.  A service history of the 
U.S.S. Typhon indicates that it was a "landing craft repair 
ship."  According to Naval Historical Center records, the ship 
arrived in Nagasaki on February 13, 1946 and remained there until 
late March 1946.  While the service records do not show the 
Veteran's service as a coxswain, the Board finds the Veteran's 
testimony credible even in the absence of specific reference to 
his service duties.  In addition, based on the available public 
records describing the U.S.S. Typhon's visit to Nagasaki, the 
Board finds that the Veteran's credible testimony, in which he 
described docking in Nagasaki and delivering supplies to the 
Mitsubishi Shipyard, is consistent with the places, types, and 
circumstances of his service.  See 38 C.F.R. § 3.303(a)("Each 
disabling condition...for which [a Veteran] seeks service 
connection must be considered on the basis of the places, types, 
and circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.")

A review of public records reveals that the Nagasaki harbor and 
the Mitsubishi Shipyard were within ten miles of the city limits 
of Nagasaki.  (See "Physical Damages caused by the Nagasaki 
Atomic Bombing" map, located at http://www-sdc.med.nagasaki-
u.ac.jp/abomb/english/disaster/D-map.gif.)  

Accordingly, after affording the Veteran the benefit-of-the-
doubt, the Board finds that the Veteran engaged in official 
military duties within 10 miles of the city limits of Nagasaki, 
Japan, which were required to support military occupation 
functions.  Given such finding, it follows that the Veteran was 
involved in the occupation of Nagasaki during early 1946, and 
thus, participated in a "radiation-risk activity" and, 
accordingly, is a "radiation-exposed veteran."  

In the absence of evidence of an intercurrent cause for bladder 
cancer, the criteria for service connection for residuals of a 
bladder cancer, as presumptively due to exposure to ionizing 
radiation, have been met.  

The benefit sought on appeal is granted.  


ORDER

The appeal of the claim for service connection for residuals of 
prostate cancer is dismissed.  

Service connection for residuals of bladder cancer is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


